In the United States Court of Federal Claims
                                            No. 08-0207V
                                     Filed: December 20, 2013
                                         Not to be Published


****************************
XIANGDONG HE and BEE TAN,               *
as parents and legal representatives of *
ENOCH HE, a minor,                      *
                                        *                Autism; Attorneys’ Fees and Costs
                    Petitioners,        *
                                        *
             v.                         *
                                        *
SECRETARY OF HEALTH AND                 *
HUMAN SERVICES                          *
                                        *
                    Respondent.         *
                                        *
****************************

                DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

       On December 20, 2013, the parties filed a Stipulation of Facts Concerning
Attorneys’ Fees and Costs. After informal discussions, the parties have agreed on
$11,837.00 in attorneys’ fees and costs. In lieu of filing a Vaccine General Order #9
statement, petitioners’ counsel represents that petitioners personally incurred no costs
that are compensable under § 15 (e)(1).

        The request for attorneys’ fees and costs is granted. Petitioners are
awarded reasonable costs pursuant to §§ 15(b) and (e)(1), as I find that the filing of the
petition was in good faith and upon a reasonable basis, and the amount requested is
reasonable and appropriate.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case,
I intend to post this decision on the United States Court of Federal Claims' website, in
accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899,
2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule
18(b), a party has 14 days to identify and move to delete medical or other information, that satisfies the
criteria in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for
redaction must include a proposed redacted decision. If, upon review, I agree that the identified material
fits within the requirements of that provision, I will delete such material from public access.
       Pursuant to §15(e), I award a lump sum of $11,837.002 to be paid in the form
of a check payable jointly to the petitioners and petitioners’ counsel, Sean
Greenwood.

      In the absence of a timely-filed motion for review filed pursuant to Appendix B of
the Rules of the U.S. Court of Federal Claims, the Clerk of the court shall enter
judgment in accordance herewith.3

IT IS SO ORDERED.


                                             s/Denise K. Vowell
                                             Denise K. Vowell
                                             Chief Special Master




2
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for
legal services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or
collecting fees (including costs) that would be in addition to the amount awarded herein. See
generally Beck v. Sec’y of Dep't Health and Human Services, 924 F.2d 1029 (Fed. Cir.1991).
3
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. See Vaccine Rule 11(a).


                                                2